


Exhibit 10.3







SECURITY AGREEMENT




BY THIS Agreement, Sarasota Varca II LLC, a Florida limited liability company
herein called Lender, and Wildcat Mining Corporation, a Nevada corporation
(“Wildcat”) and Varca Ventures, Inc., a Nevada corporation, (“Varca”),
collectively herein called Borrower, agree that:




1.  SECURITY INTEREST.  Borrower grants a security interest to Lender in the
collateral described in paragraph 2 to secure performance of this Agreement and
payment of the debt identified in paragraph 3.




2.  COLLATERAL.   The collateral consists of the following located at or related
to the May Day Idaho mining site in La Plata County, Colorado: (a) all surface
and subsurface ore stockpiles, as described in that certain Evaluation of
Selected Mineralized Stockpiles prepared by David Gonzales, dated May 25, 2012
(attached as Exhibit “E” to the Loan Agreement between Borrower and Lender of
even date herewith (the “Loan Agreement”); (b) all minerals from the west wall
of the main stope in May Day Mine Level No. 1, as described in that certain
Summary of Potential Mineralization in the West Wall of May Day Mine Level No. 1
prepared by David Gonzales, dated May 31, 2012 (attached as Exhibit “F” to the
Loan Agreement); and (c) all contracts and contract rights of Borrower related
to the May Day Idaho mining operations in La Plata County, Colorado.




3.

DEBT.  This Security Agreement is given to secure to Lender:




(a)

the repayment of the indebtedness evidenced by a secured promissory note
executed by Borrower in the aggregate principal sum of $600,000.00 (the "Note"),
with interest on the unpaid principal balance from the date of each disbursement
until paid, at the rate of 10% percent per annum, with the entire principal
amount and accrued and unpaid interest due and payable in full at the address
set forth in the Note, or such other place as Lender may designate, on or before
December 1, 2013.  




(b)

the payment of all other sums, with interest thereon at 10% per annum, disbursed
by Lender in accordance with this Agreement to protect the Collateral; and




(c)

the performance of the covenants and agreements of Borrower herein contained.




4.   TITLE. Borrower covenants that it owns and has the right to grant and
convey the Collateral, and warrants title to the same, subject to the third
party interests as set forth on Schedule 1 attached hereto.




5.   USE.  Until default, Borrower may have possession of the Collateral and use
it in any lawful manner consistent with this Agreement.  Borrower shall keep the
collateral free from all encumbrances, liens, claims and demands other than
those in existence as of the date of this Agreement.  Borrower shall mine and
mill and otherwise use the collateral in compliance with all laws, ordinances
and regulations of any governmental authority having jurisdiction.  Borrower may
not in any way transfer or sell the collateral except in the ordinary course of
business, without the written consent of Lender.




6.  TAXES.  Borrower shall pay all taxes, assessments and levies now accrued or
that may accrue hereafter on the collateral, this Agreement or the Note or debt
that it secures.




7.  WARRANTIES.  Borrower warrants that Borrower has the right to transfer all
interest in collateral, that it is not subject to any interests of third
persons, except as set forth on Schedule 1 attached hereto, that all financial
or credit statements given to Lender before, contemporaneously with or
subsequent to the execution of this Agreement are or shall be true and complete
at the date of each and that Borrower will defend the collateral against the
claims and demands of all third persons.





--------------------------------------------------------------------------------




8.  DEFAULT.  (a) Borrower shall be in default under this Agreement if: (i)
Borrower fails to make payment as required under the Note which this Agreement
secures, or (ii) Borrower does not comply with any material provision of this
Agreement, or (iii) files a petition under any bankruptcy or insolvency law, or
if bankruptcy or insolvency proceedings or an application for a receiver is
filed against Borrower, or if Borrower makes a general assignment for the
benefit of creditors or otherwise becomes insolvent, or (iv) if a judgment is
entered against Borrower that is not covered by adequate indemnification, or (v)
if an attachment or garnishment is issued against Borrower, or (vi) if a lien is
filed against the collateral, or(vii) if a governmental authority has taken
possession of a substantial part of Borrower's property, or viii) on the
dissolution, merger, consolidation or reorganization of a corporate Borrower, or
(ix) Borrower’s default under that certain loan dated January 2012 between
Borrower and Sarasota Varca Associated LLC.  




If Lender should declare Borrower in default under this Agreement:




(b)  Lender may set off sums, if any, owed by Lender to Borrower on default.




(c)  If Lender retains the collateral for Lender's use, Lender waives the right
to a deficiency.  If Lender sells it to a third person, the proceeds shall be
applied to costs and expenses, attorney's fees, interest and principal secured
by this Agreement in that order and Borrower remains liable for any deficiency.




(d) If an action is commenced to enforce this Agreement or to determine its
validity or priority and Lender does not retake possession of the collateral,
Lender is entitled to appointment of a receiver for the collateral pending the
action without notice as a matter of right, regardless of the adequacy of the
value of the collateral or the solvency of Borrower.




(e)  If Lender holds another security Agreement on the collateral, a default
under the other security Agreement is a default under this Agreement and vice
versa.




(f)  If Borrower fails to comply with paragraphs 4, 5, 6, 7 and 8, or any part
of them, Lender may do so and take possession of the collateral, or either,
without waiving the right to enforce this Agreement because of the default.  Any
payments made by Lender shall bear interest at the maximum rate permitted by
law.




(g)  At Lender's option all sums secured by this Agreement shall become due
immediately after thirty (30) days after any default under this Agreement,
occurs, and Borrower fails to correct same.  Failure to accelerate or enforce a
default or obligation under this Agreement does not waive the right to do so on
a future default.




(h)  If it is judicially determined that Borrower failed to perform a part of
this Agreement, Borrower shall pay all costs of enforcing or construing it with
reasonable attorney's fees for trial, appeal or otherwise.




9.  JOINT AND SEVERAL.  The rights and obligations under this Agreement are
joint and several.  Parties in the same category under this Agreement may, but
are not required to, be joined in an action or proceeding with another party in
that category when this Agreement is sought to be enforced or construed. The
covenants and agreements herein contained shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of Lender and Borrower.
All covenants and agreements of Borrower shall be joint and several.




10.  DOCUMENTS.  Borrower shall execute and pay the cost of recording all
financing statements on Lender's request.  If evidence of title is issued on any
part of the collateral, Borrower shall cause Lender's interest to be noted on it
at Borrower's expense.  Borrower shall perform all acts and execute and deliver
all documents at Lender's request to protect or enforce Lender's interest or
rights under this Agreement.  Borrower shall not allow any adverse financing
statement covering part or all of the collateral to be on file in any public
office, except as herein stated.




11.  SEVERABILITY.  If part of this Agreement is adjudged invalid, the remaining
parts are not affected.




12.  CUMULATIVE REMEDIES.  Each remedy afforded by this Agreement is cumulative
to all remedies provided in it or by law.





--------------------------------------------------------------------------------




Executed this 21 day of June 2012.










WILDCAT MINING CORPORATION

ATTEST:

a Nevada corporation







By:    /s/ Torii K. Goar________________

By:__/s/ Randall Oser___________

      Torii K. Goar

      Randall Oser

      Secretary

      President










VARCA VENTURES, INC.

ATTEST:

a Nevada corporation







By:     /s/ Torii K. Goar________________

By:__/s/ Randall Oser___________

      Torii K. Goar

      Randall Oser

      Secretary

      President







    

STATE OF Wisconsin

)

)  ss.

COUNTY OF Milwaukee

)




 

The foregoing instrument was acknowledged before me this 21 day of June, 2012,
by Randall Oser, the President of Wildcat Mining Corporation, on behalf of the
company; who is personally known to me or who has produced Florida Drivers
License Class E  as identification.








  /s/ Debra De Decker

Printed Name:  Debra De Decker

Notary Public

My Commission Expires: 2/9/14







STATE OF Wisconsin

)

)  ss.

COUNTY OF Milwaukee

)

 

The foregoing instrument was acknowledged before me this 21 day of June, 2012,
by Randall Oser, the President of Wildcat Mining Corporation, on behalf of the
company; who is personally known to me or who has produced Florida Drivers
License Class E  as identification.






  /s/ Debra De Decker

Printed Name:  Debra De Decker

Notary Public

My Commission Expires: 2/9/14











--------------------------------------------------------------------------------

SCHEDULE 1 TO SECURITY AGREEMENT







1.

Wildcat Mining Corporation has a leasehold interest in several patented lode
mining claims pursuant to a mining lease with Fairview Land Company dated June
1, 2006.  Furthermore, the mining lease provides for payment to Fairview of a
royalty interest of between 5% and 9.5% of the net proceeds with respect to all
minerals contained in the patented lode mining claims subject to the lease,
including minerals contained in ore stockpiles located on such patented lode
mining claims.




2.

Pursuant to a Stockpile Royalty Agreement dated October 7, 2011 between Wildcat
Mining Corporation and several investors, Wildcat is required to pay a
production royalty equal to 3% of the net proceeds with respect to all minerals
contained in surface ore stockpiles located at the Site (as defined in the Loan
Agreement).   




3.

Pursuant to a Production Royalty Deed recorded February 24, 2011 between Wildcat
Mining Corporation and Aaron and Sharon Taylor, Wildcat is required to pay a
production royalty equal to 7% of the net proceeds with respect to all minerals
contained in certain patented lode mining claims owned by Wildcat and located on
the Site, including minerals contained in ore stockpiles located on such
patented lode mining claims.   




4.

Pursuant to a Modification of Promissory Note and Deed of Trust recorded
February 24, 2011 between Wildcat Mining Corporation and Old Idaho Properties,
LLC, Old Idaho has a security interest in certain patented lode mining claims
located on the Site in connection with a note in the principal amount of
$425,000 payable by Wildcat to Old Idaho on or before February 22, 2014.  Old
Idaho's security interest includes minerals contained in the patented lode
mining claims located on the Site and owned by Wildcat, including ore stockpiles
located on such patented lode mining claims.




5.

Pursuant to a Deed of Trust recorded February 2, 2012 between Wildcat Mining
Corporation and Sarasota Varca Associates, LLC, Sarasota has a subordinated
security interest in certain patented lode mining claims located on the Site in
connection with a note in the principal amount of $400,000 payable by Wildcat
and Varca Ventures, Inc. to Sarasota on or before July 31, 2013.  Sarasota's
security interest includes minerals contained in the patented lode mining claims
located on the Site and owned by Wildcat, including ore stockpiles located on
such patented lode mining claims.




6.

Pursuant to a Production Royalty Deed recorded February 2, 2012 between Wildcat
Mining Corporation and Sarasota Varca Associates, LLC, Wildcat is required to
pay a production royalty equal to 1% of the net proceeds with respect to all
minerals contained in certain patented lode mining claims owned by Wildcat and
located on the Site, other than minerals contained in ore stockpiles identified
as of that date and located on such patented lode mining claims.   












